PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gerardo Armendariz
Application No. 14/791,415
Filed: 4 Jul 2015
For: Safety Flow Obstruction Holder
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed July 20, 2022.  

The petition is again DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned May 24, 2017, for failure to timely submit a response to the
non-final Office action mailed February 23, 2017, which set a three (3) month shortened
statutory period for reply. No reply was filed. On September 5, 2017, a Notice of Abandonment
was mailed. On December 4, 2020, a petition to revive was filed. On May 27, 2021, a decision
was mailed dismissing the petition. On July 26, 2021, a renewed petition was filed. On August
24, 2021, a decision was mailed dismissing the renewed petition. On October 22, 2021, a
renewed petition was filed. On January 12, 2022, a decision was mailed dismissing the petition. On March 13, 2022, a renewed petition was filed. On April 21, 2022 a decision was mailed dismissing the renewed petition.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) 3.
The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the due date of the reply that resulted in the abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

The petition states, in pertinent part:

Concerning the 1st period of delay, applicant’s representative submits the following comments. An office action for the instant application was mailed to the applicant’s representative (Wilson Daniel Swayze Jr) on February 23, 2017. Since the applicant does not have an email address, the office action was mailed to the applicant on or about March 7, 2017. Applicant claims that the office action was not received at this time. The applicant’s representative called the applicant but the phone number was not valid. Since the applicant could not be reached either through mail or phone, applicant’s representative did not receive instruction from the applicant concerning responding to the office action. On or about July 23, 2017 the application went abandon.

Concerning the 2nd period of time, a copy of the office action again was sent to the same address to the applicant on or around October 1, 2017 and the applicant responded with comments which were incorporated into the filed response.

Concerning the 3rd period of time, the petition was initially incorrectly docketed and the petition and response was delayed being filed until December 4, 2020.

As noted previously, the USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See MPEP 711.03(c)(II)(F).

The first period of delay petitioner must address on renewed petition is the delay in filing the reply that originally resulted in the abandonment of this application. Petitioner must explain the delay between when the reply was due and when the reply was filed.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.137(a). Petitioner must explain why the initial petition was not filed until December 4, 2020.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.137(a). 

Petitioner has not provided an adequate explanation with regard to the second period of delay. Specifically, petitioner has not provided the date when applicant’s reply to the Office action was received by counsel. Further, petitioner has not provided the date when the petition was docketed and the date when counsel learned that the petition and reply had been improperly docketed. 

Furthermore, with regard to the second period of delay, petitioner also stated in the petition filed March 13, 2022 that “[c]oncerning the 3rd period of time, the petition was initially incorrectly docketed and the petition and response was delayed being filed until December 4, 2020.” This period actually relates to the second period of delay, as the initial petition was not filed on December 4, 2020.  The decision mailed April 21, 2022, stated that it appeared that petitioner is asserting that counsel intended to file a petition to revive along with a response to the non-final Office action after counsel’s receipt of applicant’s response to the mailing sent to applicant by counsel on or around October 1, 2017, but that it appears that the filing of the petition and reply by counsel were delayed due to counsel’s docketing error. Petitioner must inform the Office if this is an incorrect interpretation.

To summarize, petitioner must provide an explanation including:

(1) The date of receipt by counsel of the applicant’s response to the copy of the Office action which was sent to applicant by counsel on or around October 1, 2017; 

(2) The date when counsel docketed the petition and response for filing in the Office;

(3) The date when counsel determined that the petition and response had been improperly docketed; and

(4) An explanation of any further delay between counsel’s determination that the petition and reply had been improperly docketed, and therefore not filed, and the filing of the initial petition on December 4, 2020.

In the absence of an adequate explanation that the delay was unintentional for the entire period of delay described above, it cannot be determined that the entire period of delay, from the due date for the reply until the filing of a grantable petition, was unintentional.

When addressing each of these three periods of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional

A renewed petition accompanied by the information required above must be filed in order to revive the application.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).